Title: To George Washington from John H. Wendell, 22 February 1781
From: Wendell, John H.
To: Washington, George


                        
                            Sir.
                            Albany 22nd Febry 1781.
                        
                        Actuated by a warm Desire to promote my Countrys Weal at an early period of the War I entred its Service in
                            the Line of the State of New York—Several Circumstances render it at present extremely inconvenient to remain in the Army,
                            and my private Concerns require a greator Attention than I can possibly bestow on them amidst the active Avocations of a
                            Military Life—Permit me therefore to beg your Excellency to accept my Resignation which I hereby make of the Commission
                            which I received as a Captain in the first Regiment in the Line of the State of New York, I have the Honour to be with
                            every Sentiment of Respect Your Excellency’s Most Obedient & Verry Humble Servt
                        
                            J. H. Wendell Captn
                        
                    